     Case 5:18-cv-02324-R-KS Document 27 Filed 09/16/19 Page 1 of 10 Page ID #:183


 1    ADOLFO B . G A R B E R (CSB No. 117817)
      abgarber@sbcglobal.net
 2    35E0 WiliiireBlvd., Suite 1780
      Los Angeles, C A 90010
 3    Telephone No. (213) 383-1131
      Fax No. (213)383-1139
 4
      Attorney for Defendant,
 5    Yang & Chang International, Inc.,
      a CaT. corp., dba Rodeway Inn
 6

 7
      JOSEPH R. MANNING^Jr. (CSB No. 223381)
 8     MANNING L A W , A P t
      20062 S.W. Birch ^t.^ Suite 200
      Newport Beach. C A 92660
 9    Tel. (949) 200-^755
10    DisabilityRights@manninglawoffice.com
11    Attorneys for Plaintiff, James Rutherford
12                             UNITED STATES D I S T R I C T C O U R T
13                          C E N T R A L D I S T R I C T OF C A L I F O R N I A
14    James Rutherford, an individual,                 ) Case No. 5:18-cv-02324-R-KS
15                Plaintiff,
            vs.
16                                                     JOINT R U L E 26(f) R E P O R T
      Rodeway Inn; et al.
17

18                Defendants                       j    Scheduling Conference Date:
                                                       September 23, 2019
19                                                     Time: 9:30 a.m.
                                                       Courtroom: 880
20

21

22

23

24
          Pursuant to Rule 26 of the Federal Rules of Civil Procedure and the
25

26    Order Setting the Scheduling Conference, dated September 5, 2019, the parties

27    submit the following Joint Report. The parties will appear by counsel at the
28
      Scheduling Conference
     Case 5:18-cv-02324-R-KS Document 27 Filed 09/16/19 Page 2 of 10 Page ID #:184


 1

 2     (a) Statement of the Case
 3
           Plaintiff: Plaintiff is substantially limited in performing one or more major life
 4

 5   activities, including but not limited to: walking, standing, ambulating, sitting, in

 6   addition to twisting, turning, and grasping objects. As a result of these disabilities.
 7
     Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 8

 9   With such disabilities. Plaintiff qualifies as a member of a protected class under the

10   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the A D A
11
     Amendments Act of 2008 (P.L. 110- 325) ("ADA") and the regulations
12

13   implementing the A D A set forth at 28 C.F.R. §§36.101 et seq. At the time of

14
     Plaintiffs visits to Defendant's facility and prior to instituting this action. Plaintiff
15
     suffered from a "qualified disability" under the ADA, including those set forth in
16

17   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.

18
           On October 23, 2017 and February 9, 2018, Plaintiff visited the Rodeway Inn
19
     ("Business") at the Subject Property, located at 10518 Magnolia Avenue, Riverside,
20

21   Ca 92505. At the time of Plaintiff s visit, instead of architectural barrier free
22
     facilities for patrons with disabilities. Plaintiff alleges Defendants have: a curb ramp
23
     at the accessible parking space serving the main front entrance of the hotel that
24

25   projects into the parking space access zone in violation of Section 406.5; there is no
26
     A D A S A D compliant accessible or van accessible parking signage in violation of
27
     Section 502.6; the curb ramp cross slope inclines at about 12% where only 2% is the
28

                                              2
     Case 5:18-cv-02324-R-KS Document 27 Filed 09/16/19 Page 3 of 10 Page ID #:185


 1    maximum allowed per Section 405.2; the surface of the parking spaces and access

 2    aisle has deteriorated to where it is un-level and unsafe for walking in violation of
 3
      Section 302.1 (which requires those surfaces to be stable, firm and slip resistant); the
 4

 5    parking space access zone striping has substantially deteriorated to where it is no

 6    longer clearly identifiable as required by Section 502.3.3; the van accessible parking
 7
      space is required to have an International symbol of Accessibility Pavement
 8

 9    Marking which complies with 502.6 - what appears on the pavement instead is badly

10    faded; the height of the night service counter is in excess of 36 inches as required by
11
      Section 904.4.1; and, the height of the main lobby service counter is in excess of 36
12

13    inches as required by Section 904.4.1.

14
         Defendant: The plaintiff is a serial litigant and A D A filing abuser, who has filed
15
     numerous similar cases in the Central District. The defendant is a small corporation
16

17   that owns a Inn with an adjoining parking lot. The defendant has no evidence that
18
     the plaintiff ever visited the Inn or entered into the parking lot, or that he personally
19
     encountered any alleged accessibility barrier or suffered any injury in fact.
20

21       This defendant qualifies as small business (i.e., with less than twenty-five (25)
22
     employees and having gross receipt of less than three million five hundred thousand
23
     dollars ($3,500,000.00) over the previous three (3) years) as defined by Cal Civ.
24

25   Code section 55.56(g)(2)(B)), and any accessibility barrier that are timely corrected
26
     within 60 days of being served with the complaint (Cal Civ. Code section
27
     55.56(g)(1), limits the recovery of the plaintiff to one thousand dollars ($1,000.00)
28
     Case 5:18-cv-02324-R-KS Document 27 Filed 09/16/19 Page 4 of 10 Page ID #:186


 1    for each offense. A l l claimed defects have already been corrected,

 2    (b) Subject Matter Jurisdiction
 3
           The parties agree that the Court has subject matter jurisdiction
 4

 5    pursuant to Title I I I of the Americans with Disabilities Act (42 U.S.C. sections

 6    12101 et seq.). Plaintiff contends that the Court has supplemental jurisdiction over
 7
      his State claims, while defendant contends that the State claims predominant over
 8

 9    the sole federal A D A claim and supplemental jurisdiction should be declined

10    pursuant to 28 U.S.C. 1367(c)(2).
11
          (c) Legal Issues:
12

13        Plaintiff: The principal legal issues are: (1) whether Defendants are responsible

14    under the law to make their facilities readily accessible to and useable by disabled
15
      individuals; (2) whether Plaintiff has standing to seek either damages or injunctive
16

17   relief; (3) whether Plaintiff was denied equal access to Defendants' facility; and (4)

18
     the nature and extent of Plaintiff s damages, if any.
19
         Defendant: The principal legal issues are (1) whether the plaintiff has true
20

21   Article I I I standing; (2) whether this action is now moot as the defendant has already
22
     corrected all claimed accessibility barriers, and no damages can be awarded, only
23
     injunctive relief is allowed under the Americans with Disability Act (ADA);
24

25   (Chapman v. Pier 1 Imports (U.S.) Inc., 631 F 3d 939, 946, footnote 3 (9^'^ Cir.
26
     ; and (3) whether the court should decline to exercise its supplemental jurisdiction
27
     over any unresolved State claims. (28 USC 1367 (c) (3)).
28

                                              4
         Case 5:18-cv-02324-R-KS Document 27 Filed 09/16/19 Page 5 of 10 Page ID #:187


     1       (d) Parties, Evidence, etc.

 2            Plaintiff: Plaintiff will present evidence of Plaintiff s disability, Plaintiffs visit
 3
          to the Subject Peroperty, and the barriers that existed at the Subject Property.
 4

 5        Plaintiff anticipates calling a Certified Access Specialist to testify as to the access

 6        barriers that exist on the Subject Property
 7
          Defendants:
 8

 9           On behalf of Defendant, Rodeway Inn (hereinafter referred to as "Inn"), Mr.

10
          Steve Yang, will testify as to the operation and maintenance of the Inn, including the
11
         parking lot which is the site of the alleged accessibility barriers. Once it is
12

13       determined through discovery what time the plaintiff allegedly visited the Inn,

14
         employee(s) on duty at that time will be identified, who can testify as to whether
15
         they ever saw the plaintiff at the Inn and what was observed.
16

17            Additionally, defense Certified Access Specialist, Jason James (CASP No. 479)
18
         will provide evidence as to his inspection of the property and the subsequent
19
         correction of any accessibility barriers,
20

21         (e) Damages:
22
            Plaintiff: Plaintiff asserts statutory minimum damages of not less than $4,000 per
23
         violation pursuant to § 52(a) of the California Civil Code and deterrence damages
24

25       under Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist. L E X I S 150740
26
         (USDC Cal, E.D. 2016), injunctive relief, and other civil penalties allowed by law.
27

28
            Defendant: The plaintiff is not entitled to monetary damages under the Americans

                                                    5
     Case 5:18-cv-02324-R-KS Document 27 Filed 09/16/19 Page 6 of 10 Page ID #:188


 1    with Disability Act (ADA). (Chapman v. Pier I Imports (U.S.), Inc., 631 F . 3d 939,

 2    946, footnote 3 (9^'' Cir. 2011)
 3
        (f) Insurance Coverage
 4

 5        Defendants do not have any insurance that would afford coverage for the acts

 6    and/or omissions alleged in the Complaint.
 7
        (g) Motions:
 8

 9        Plaintiff: Plaintiff anticipates filing a motion for summary judgment.

10
         Defendant: It is not contemplated that a motion will be made to amend the
11
      Answer or transfer venue.
12

13     (h) Manual for Complex Litigation:
14
         Plaintiff: Plaintiff does not contend that this is a complex case.
15
        Defendant: This case is factually and legally uncomplicated. It is
16

17               unnecessary to use the Manual for Complex Litigation for this
18
                  case.
19
       (i) Status of Discovery:
20

21       Plaintiff: Plaintiff proposes that that discovery shall commence immediately, i f
22
      settlement discussions should fail to resolve the case.
23
         Defendant: The defendant will begin with written discovery (i.e.,
24

25    interrogatories, request for production of documents, etc.) followed by a
26
      deposition of the plaintiff. Discovery is anticipated to begin within three (3) weeks,
27

28
       (j) Discovery Plan;

                                              6
     Case 5:18-cv-02324-R-KS Document 27 Filed 09/16/19 Page 7 of 10 Page ID #:189


 1            Plaintiff: Plaintiff believes that phasing of discovery is not necessary in this

 2    instance. Plaintiff intends to conduct discovery on the following topics via written
 3
      discovery and deposition(s) of Defendant's person most knowledgeable pursuant to
 4

 5    FRCP 30(b)(6):

 6         1. Defendants' operation of the facility;
 7
           2. Defendants' ownership of the property and facility;
 8

 9         3. The accessibility of the facility;

10         4. Defendants' policy regarding accessibility of the property and facility.
11
        Defendant: The defendant does not seek any changes to the form or requirements
12

13    for initial disclosures. The scope and limits of discovery should be as provided by

14
     Rule 26(b)(1). Defendant's Initial Disclosures (Rule 26(a)) were served on
15
      September 13, 2019. Defendant intends to, among other things, (1) verify whether
16

17   the plaintiff ever visited the Inn as claimed in the lawsuit; (2) whether the plaintiff
18
     was ever denied access to the services offered by the Inn; and (3) whether the
19
     plaintiff intends to return to the Inn. Defendant will serve the plaintiff with
20

21   Interrogatories and Production of Documents Requests, which will be followed by
22
     the taking of the plaintiffs deposition upon receipt of his written discovery
23
     responses.   Defendant requests that the parties comply with the limits set forth in
24

25   FRCP 33(a) (1) and that there be no deviation from the Federal and Local rules on
26
     quantity restrictions for discovery.
27

28

                                               7
     Case 5:18-cv-02324-R-KS Document 27 Filed 09/16/19 Page 8 of 10 Page ID #:190


 1     (k) Discovery Cut-Off:

 2      Plaintiff: Plaintiff defers to Defendant.
 3
        Defendant: Fourteen (14) weeks before trial date is acceptable.
 4

 5     (1) Expert Discovery:

 6      Plaintiff: (Initial) Plaintiff defers to Defendant.
 7
                  (Rebuttal)
 8

 9      Defendant: Initial Expert Disclosure: Ninety (90) days before trial.

10                 Rebuttal Expert Disclosure: Sixty (60) days before trial,
11
      (m) Dispositive Motions
12

13       Plaintiff: Plaintiff anticipates filing motions for summary judgment or, in the

14
     alternative, motions for summary adjudication.
15

16

17       Defendant: intends to file a second motion for summary judgment, correcting the
18
     defects in the declaration of CASp Inspector, Jason James, or other dispositive
19
     terminating motion,
20

21    (n) Settlement/Alternative Dispute Resolution (ADR)
22
        Plaintiff: Plaintiff has not yet attempted to discuss settlement with Defendants. In
23
     the event that this matter is not expeditiously resolved. Plaintiff selects A D R
24

25   Procedure No. 2 as the settlement mechanism under Local Rule 16-15.4. A D R
26
     Procedure No. 2 states, "[t]he parties shall appear before a neutral selected from the
27
     Court's Mediation Panel."
28

                                               8
     Case 5:18-cv-02324-R-KS Document 27 Filed 09/16/19 Page 9 of 10 Page ID #:191


 1

 2       Defendant: The defendant has just started her informal investigation and it is
 3
      premature at this juncture to discuss settlement. The defendant is not agreeable to a
 4

 5    settlement conference before a magistrate judge. Instead, the defendant prefers a

 6    neutral mediator from the Court's A D R panel,
 7
       (o) Trial Estimate:
 8

 9         Plaintiff: Plaintiff estimates approximately 4 days for trial. Plaintiff reserves

10
     his right to a jury trial on all issues raised in the Complaint.
11
          Defendant: anticipates calling three (3) to five (5) witnesses, and estimates that
12

13   the case can be tried by a bench trial in one (1) to two (2) days.   I f a jury trial, the
14
     estimate is three (3) to four (4) days,
15
       (p) Trial Counsel:
16

17         Plaintiff: Joseph R. Manning, Jr.; Michael Manning; Osman Taher
18
          Defendants: Adolfo B . Garber, Esq., will be lead, trial counsel for the
19
     defendant.
20

21    (q) Independent Expert or Master
22
           Plaintiff: Plaintiff does not expect that an independant expert or master will be
23
     necessary.
24

25        Defendant: This is not a case where the Court should consider appointing a
26
     master pursuant to FRCP 53 or an independent scientific expert,
27

28
      ( r ) Timetable:

                                               9
     Case 5:18-cv-02324-R-KS Document 27 Filed 09/16/19 Page 10 of 10 Page ID #:192


 1
           As Ordered by the Court. Although Plaintiff requests a deadline to amend the

 2    Complaint be set 60 days from the date of the Scheduling Conference,
 3
       (s) Other Issues:
 4

 5       Plaintiff: None.

 6       Defendant: The defendant prefers to use the procedures set forth in FRCP Rule
 7
      26(b)(5) regarding any claims of privilege or protecting materials asserted as being
 8

 9    for trial-preparation, and further requests that this proposed procedure be adopted

10    within the Court's further orders.
11

12

13    Date: 9/16/19                 _ / s / Joseph R. Manning, Jr.

14
                                           JOSEPH R. MANNING, JR.
15
                                           MANNING L A W , APC
16

17                                         Attorneys for Plaintiff, James Rutherford
18
                              Email: DisabilityRights@manninglawoffice.com
19

20

21    Date: 09-16-2019         /s/ ADOLFO B . G A R B E R
22
                                            ADOLFO B . G A R B E R , Attorney for
23
                                            Defendant,
24

25                                          Email: abgarber@sbcgIobal.net
26

27

28

                                             10
